—Order, Supreme Court, New York County (Michael Stallman, J.), entered January 9, 2001, which, inter alia, granted plaintiffs motion for summary judgment upon its claims for indemnification and attorneys’ fees as against defendant insurer Investors Insurance Company of America, unanimously affirmed, without costs.
The 3V2-month delay of defendant Investors in disclaiming coverage was, on this record, unreasonable as a matter of law. *395The ground for the disclaimer, namely, the City’s failure to provide timely notice of its claim, was plain from the face of the pleadings sent with the City’s demand letter (see, City of New York v Northern Ins. Co., 284 AD2d 291, 292; cf., 2540 Assocs. v Assicurazioni Generali, 271 AD2d 282, 283). Further, having covered this same claim on behalf of the City’s co-insured, defendant Alliance for Progress, Investors is now equitably estopped from denying coverage to the City (National Cas. Co. v State Ins. Fund, 227 AD2d 115, 118, lv denied 88 NY2d 813). Concur — Nardelli, J. P., Tom, Andrias, Lerner and Marlow, JJ.